DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,016,944 in view of Patent Application Publication No. 2003/0029850 to Varriano-Marston.
The claims of U.S. Patent No. 9,016,944 contain every element of claims 1-25 of the instant application, except for the micro-perforations that having a diameter greater than or equal to a thickness of the first and second base film, of 10 to 450 microns.  Varriano-Marston teaches that it is known in the art to make thirty-six microperforations with a diameter of 150 microns, which is greater than a 50 micron thickness of a film in an analogous package (paragraphs [0096] and [0097]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the micro-perforations with a diameter greater than the thickness of the film (i.e., the first and second base film, of 10 to 450 microns) in the package of U.S. Patent No. 9,016,933, as in Varriano-Marston, in order to maintain a steady state atmosphere within the package.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,585,515 in view of Patent Application Publication No. 2003/0029850 to Varriano-Marston.
The claims of U.S. Patent No. 9,585,515 contain every element of claims 1-25 of the instant application, except for the micro-perforations that having a diameter greater than or equal to a thickness of the first and second base film, of 10 to 450 microns.  Varriano-Marston teaches that it is known in the art to make thirty-six microperforations with a diameter of 150 microns, which is greater than a 50 micron thickness of a film in an analogous package (paragraphs [0096] and [0097]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the micro-perforations with a diameter greater than the thickness of the film (i.e., the first and second base film, of 10 to 450 microns) in the package of U.S. Patent No. 9,585,515, as in Varriano-Marston, in order to maintain a steady state atmosphere within the package.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,136,757 in view of Patent Application Publication No. 2003/0029850 to Varriano-Marston.
The claims of U.S. Patent No. 10,136,757 contain every element of claims 1-25 of the instant application, except for the micro-perforations that having a diameter greater than or equal to a thickness of the first and second base film, of 10 to 450 microns.  Varriano-Marston teaches that it is known in the art to make thirty-six microperforations with a diameter of 150 microns, which is greater than a 50 micron thickness of a film in an analogous package (paragraphs [0096] and [0097]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the micro-perforations with a diameter greater than the thickness of the film (i.e., the first and second base film, of 10 to 450 microns) in the package of U.S. Patent No. 10,136,757, as in Varriano-Marston, in order to maintain a steady state atmosphere within the package.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 15, it is uncertain if the dimension range “10  to 450 microns” refers to the diameter of the microperforations or the thickness of the first and second base films.  For the purpose of examination, the dimension range “10 to 450 microns” will be considered as referring to the diameter of the microperforations.
	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 21-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2003/0029850 to Varriano-Marston.
Regarding claim 21, Varriano-Marston discloses a package that has edges joined together to form an interior volume, and comprising a venting system that includes, in one example, thirty-six, 150 micron microperforations formed by laser (paragraph [0096]) that are located in proximity to a respiring produce (paragraph [0097]), which meets the recitation “a venting system comprising 10 to 300 laser-formed microperforations with a perforation diameter of 10 to 450 microns”.  Varriano-Marston further discloses the microperforations maintain the package with respiring food at a steady state of atmosphere (paragraph [0097]), which meets the recitation that the microperforations “are located in proximity to the food”.  Varriano-Marston discloses the package is a polymeric material of heat-sealable film, wherein the polymeric material is selected from the group consisting of polyethylene, polypropylene, polyester, nylon, polystyrene, styrene butadiene, cellophane, and polyvinyl chloride, their blends, coextrusions, and laminates (paragraph [0027]), which meets the product-by-process recitation “an expandable multi-layer polymeric film that is formed by an extrusion process”.  
Insofar as Varriano-Marston meets the package formed from the claimed expandable multi-layer polymeric film, with the claimed number of laser-formed microperforations, and the claimed diameter of laser-formed microperforations, Varriano-Marston meets the structure implied by the functional recitation that the micro-perforations “expand from the diameter an additional range of 1 to 300 microns during cooking to avoid a bursting of the package during the cooking process; wherein the interior volume expands during a cooking process and the venting system regulates the pressure within the interior volume by allowing excess pressure build-up to escape based on the number, size, location and expansion of the micro-perforations to steam cook the food during a microwave cooking process.”
The recitation “package for cooking food in a microwave oven” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 22, Varriano-Marston discloses the multi-layer polymeric film is a coextruded film (paragraph [0027]).
Regarding claim 23, Varriano-Marston discloses the package is a polymeric material of heat-sealable film, wherein the polymeric material is selected from the group consisting of polyethylene, polypropylene, polyester, nylon, polystyrene, styrene butadiene, cellophane, and polyvinyl chloride, their blends, coextrusions, and laminates (paragraph [0027]), which meets the recitation “the multi-layer polymeric film is a homopolymer film.”
Regarding claim 24, Varriano-Marston discloses the multi-layer film (paragraph [0027]) forms a lid of a packaging device/system (paragraph [0026]).
Regarding claim 25, Varriano-Marston discloses the side edges are joined together to form a tube (40; paragraph [0056]), and then the top side and bottom side of the package is sealed (Fig. 2, paragraph [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patent Application Publication No. 2003/0029850 to Varriano-Marston.
Regarding claim 1, Varriano-Marston discloses a package comprising a venting system that includes, in one example, thirty-six, 150 micron microperforations formed by laser (paragraph [00096]) that are located in proximity to a respiring produce (paragraph [0097]), which meets the recitation “a venting system that includes a plurality of up to 300 laser-formed microperforations…that have a diameter of 10 to 450 microns”.  Varriano-Marston further discloses the microperforations maintain the package with respiring food at a steady state of atmosphere (paragraph [0097]), which meets the recitation that the microperforations “are located in proximity to the food… and extend from the interior through the package to the exterior”.  Varriano-Marston further discloses the 150 micron microperforations have a diameter (average size) greater than a thickness (50 micron) of the package film (paragraphs [0096] and [0097]).  
However, Varriano-Marston discloses the package configured from a monolayer of polyethylene instead of a first base film and a second base film that are laminated together.  Varriano-Marston shows that a package configured from a laminate of polymeric packaging materials selected from the group consisting of polyethylene, polypropylene, polyester, nylon, polystyrene, styrene butadiene copolymers, cellophane, and polyvinyl chloride (paragraphs [0023], [0027], [0036], [0061], and [0068]) is an equivalent structure known in the art.  Therefore, because these two package films were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a monolayer for a first base film and a second base film that are laminated together for configuring to form the Varriano-Marston package, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Substituting a monolayer for a first base film and a second base film that are laminated together for configuring to form the Varriano-Marston package, as discussed above, meets the structure implied by the functional recitation “configured to form the package having an interior for containing and cooking food and an exterior, wherein the package interior and first and second base films expand in response to pressure buildup created by the microwave cooking process”.
Substituting a monolayer for a first base film and a second base film that are laminated together for configuring to form the Varriano-Marston package, as discussed above, meets the recitation “microperforations that have a diameter, greater than or equal to a thickness of the first and second base film”.
Moreover, the laser-microperforated package of Varriano-Marston, as discussed above, meets the structure implied by the functional recitation that the microperforations “expand during the microwave cooking process…so that they are open prior to and during cooking”.  Insofar as Varriano-Marston meets the claimed expandable first base film and expandable second base film that are laminated together, and the claimed number of laser-formed microperforations and the claimed diameter of laser-formed microperforations being greater than the thickness of the first and second base films, as discussed above, Varriano-Marston meets the structure implied by the functional recitation that the micro-perforations “expand from the diameter an additional range of 1 to 300 microns during the microwave cooking process and that extend from the interior through the package to the exterior so that they are open prior to and during cooking, wherein the number, size and location of the micro-perforations of the venting system regulate the release of pressure buildup from the interior of the package to the exterior during the microwave cooking process.”
The recitation “package for cooking food in a microwave oven” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 4, the microperforations in the venting system of the Varriano-Marston package, as discussed above, meet the structure implied by the functional recitation “steam release valve microperforations.”
Regarding claim 5, insofar as Varriano-Marston meets the claimed number and diameter of laser-formed microperforations through the laminated, expandable polymeric packaging materials, as discussed above, Varriano-Marston meets the structure implied by the functional recitation “the steam release valve microperforations expand by about 160 to 250 microns during the microwave cooking process.”
Regarding claim 6, insofar as Varriano-Marston meets the claimed number and diameter of laser-formed microperforations through the laminated, expandable polymeric packaging materials, as discussed above, Varriano-Marston meets the structure implied by the functional recitation “the venting system allows the food to be evenly steam cooked.”
Regarding claim 7, insofar as Varriano-Marston meets the claimed number and diameter of laser-formed microperforations through the laminated, expandable polymeric packaging materials, as discussed above, Varriano-Marston meets the structure implied by the functional recitation “the microperforations expand during the microwave cooking process to regulate the release of excess pressure buildup.”
Regarding claim 8, insofar as Varriano-Marston meets the claimed number and diameter of laser-formed microperforations through the laminated, expandable polymeric packaging materials, as discussed above, Varriano-Marston meets the structure implied by the functional recitation “the package is configured to be stored in a frozen state and to contain food that is frozen before the cooking process, and wherein the plurality of microperforations facilitate the storage of the frozen package.”
Regarding claim 9, Varriano-Marston discloses the venting system includes a single row of microperforations (Fig. 4).
Regarding claim 10, Varriano-Marston discloses the venting system includes two rows of microperforations (Fig. 2).
Regarding claim 11, Varriano-Marston discloses the claimed invention, especially tailoring venting system of the package to have a number of microperforations for a particular food (Abstract and paragraphs [0020], [0024], [0028], [0031], [0041]).  However, Varriano-Marston does not disclose the venting system includes 150-250 microperforations.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide 150-250 microperforations for the venting system in the Varriano-Marston package, since it was known in the art to tailor the venting system of a package to have a number of microperforations for a particular food; taught to be desirable by Varriano-Marston.
Regarding claim 12, Varriano-Marston discloses the claimed invention, especially tailoring venting system of the package to have a number of microperforations for a particular food (Abstract and paragraphs [0020], [0024], [0028], [0031], [0041]).  However, Varriano-Marston does not disclose the venting system includes 50-150 microperforations.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide 50-150 microperforations for the venting system in the Varriano-Marston package, since it was known in the art to tailor the venting system of a package to have a number of microperforations for a particular food; taught to be desirable by Varriano-Marston.
Regarding claim 13, Varriano-Marston discloses the microperforations have an average diameter between 110 and 400 microns (paragraph [0029]), which meets the recitation “the microperforations have a diameter of about 240 microns.”
Regarding claim 14, Varriano-Marston discloses the claimed invention, especially tailoring venting system of the package to have a number of microperforations for a particular food (Abstract and paragraphs [0020], [0024], [0028], [0031], [0041]).  However, Varriano-Marston does not disclose the venting system includes 100-300 microperforations.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide 100-300 microperforations for the venting system in the Varriano-Marston package, since it was known in the art to tailor the venting system of a package to have a number of microperforations for a particular food; taught to be desirable by Varriano-Marston.
Regarding claim 15, Varriano-Marston discloses a package comprising a venting system that includes, in one example, an array of thirty-six, 150 micron microperforations formed by laser (paragraph [00096]), that are located in proximity to a respiring produce (paragraph [0097]), which meets the recitation “a venting system that includes a plurality of up to 300 laser-formed microperforations that have a diameter…of 10 to 450 microns, that are arranged in at least one lane”. Varriano-Marston further discloses the microperforations maintain the package with respiring food at a steady state of atmosphere (paragraph [0097]), which meets the recitation that the microperforations “are located in proximity to the food… and extend from the interior through the package to the exterior”.  Varriano-Marston further discloses the 150 micron microperforations have a diameter (average size) greater than a thickness (50 micron) of the package film (paragraphs [0096] and [0097]).  
However, Varriano-Marston discloses the package configured from a monolayer of polyethylene instead of a first base film and a second base film that are laminated together.  Varriano-Marston shows that a package configured from a laminate of polymeric packaging materials selected from the group consisting of polyethylene, polypropylene, polyester, nylon, polystyrene, styrene butadiene copolymers, cellophane, and polyvinyl chloride (paragraphs [0023], [0027], [0036], [0061], and [0068]) is an equivalent structure known in the art.  Therefore, because these two package films were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a monolayer for a first base film and a second base film that are laminated together for configuring to form the Varriano-Marston package, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Substituting a monolayer for a first base film and a second base film that are laminated together for configuring to form the Varriano-Marston package, as discussed above, meets the structure implied by the functional recitation “configured to form the package having an interior for containing and cooking food and an exterior, wherein the package interior and first and second base films expand in response to pressure buildup created by the microwave cooking process”.
Substituting a monolayer for a first base film and a second base film that are laminated together for configuring to form the Varriano-Marston package, as discussed above, meets the recitation “microperforations that have a diameter, greater than or equal to a thickness of the first and second base film”.
Moreover, the laser-microperforated package of Varriano-Marston, as discussed above, meets the structure implied by the functional recitation that the microperforations “expand during the microwave cooking process…so that they are open prior to and during cooking”.  Insofar as Varriano-Marston meets the claimed expandable first base film and expandable second base film that are laminated together, and the claimed number of laser-formed microperforations and the claimed diameter of laser-formed microperforations being greater than the thickness of the first and second base films, as discussed above, Varriano-Marston meets the structure implied by the functional recitation that the micro-perforations “expand from the diameter an additional range of 1 to 300 microns during the microwave cooking process and that extend from the interior through the package to the exterior so that they are open prior to and during cooking, wherein the number, size and location of the micro-perforations of the venting system regulate the release of pressure buildup from the interior of the package to the exterior during the microwave cooking process.”
The recitation “package for cooking food in a microwave oven” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 16, Varriano-Marston discloses the venting system includes a single row of microperforations (Fig. 4).
Regarding claim 17, Varriano-Marston discloses the claimed invention, especially tailoring venting system of the package to have a number of microperforations for a particular food (Abstract and paragraphs [0020], [0024], [0028], [0031], [0041]).  However, Varriano-Marston does not disclose the venting system includes about 75 microperforations.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide about 75 microperforations for the venting system in the Varriano-Marston package, since it was known in the art to tailor the venting system of a package to have a number of microperforations for a particular food; taught to be desirable by Varriano-Marston.
Regarding claim 18, Varriano-Marston discloses the venting system includes two rows of microperforations (Fig. 2).
Regarding claim 19, Varriano-Marston discloses the claimed invention, especially tailoring venting system of the package to have a number of microperforations for a particular food (Abstract and paragraphs [0020], [0024], [0028], [0031], [0041]).  However, Varriano-Marston does not disclose the venting system includes about 150 microperforations.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide about 150 microperforations for the venting system in the Varriano-Marston package, since it was known in the art to tailor the venting system of a package to have a number of microperforations for a particular food; taught to be desirable by Varriano-Marston.
Regarding claim 20, Varriano-Marston discloses the microperforations have an average diameter between 110 and 400 microns (paragraph [0029]), which meets the recitation “the microperforations have a diameter of about 240 microns.”

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patent Application Publication No. 2003/0029850 to Varriano-Marston and U.S. Patent No. 5,672,406 to Challis et al.
Regarding claim 2, Varriano-Marston discloses the claimed invention, except for the second base film being laminated to the first base film with an adhesive and the laser-formed microperforations extending through the lamination.  Challis et al. teaches that it is known in the art to laminate a second base film to a first base film with an adhesive (column 3, lines 48-64) and extend laser-formed microperforations (column 4, lines 15-40; column 5, lines 2-37) through the first base film, second base film, and adhesive (Figs. 5 and 6) in an analogous package.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to laminate the second base film to the first base film with an adhesive and have the laser-formed microperforations extend through the lamination in the Varriano-Marston package, as in Challis et al., in order to offer a controlled and specific series of permeability. 
Regarding claim 3, laminating the second base film to the first base film with an adhesive and have the laser-formed microperforations extend through the lamination in the Varriano-Marston package, as in Challis et al. and discussed above, meets the recitation  “an adhesive that laminates the first base film and the second base film, and that includes laser-formed microperforations that coincide to the locations of the microperforations in the venting system, so that the microperforations extend through the package and adhesive.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734